DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. International Patent Application Publication No. WO 2018/050032 A1.
Regarding claim 1, Chui discloses a speaker (Fig. 1), comprising a housing (100-housing) and at least one magnetic circuit system (400-magnetic system) and at least one vibration system arranged in the housing; wherein the at least one vibration system comprises at least one layer of drive circuit (300-coil layer) configured to generate mechanical motion under the action of magnetic field of the at least one magnetic circuit system, and a diaphragm (200-vibrating diaphragm) driven by the at least one layer of driving circuit; wherein the at least one layer of driving circuit is mounted to the diaphragm and is planar shaped (abstract).  

             Regarding claim 2, Chui further discloses the at least one layer of driving circuit comprises at least one layer of coil unit which is formed by winding conductor wires and is planar-shaped (Fig. 1, translation under “Summary of the Invention”, lines 6-8, a coil layer disposed on the diaphragm and connected between the positive electrode and the negative electrode of the signal source, including straight segments parallel to each other, and a connecting segment connected between the straight segments).
             Regarding claim 3, Chui further discloses the at least one magnetic circuit system comprises a plurality of magnets arranged in an array directly below the at least one layer of coil unit; and two magnetic poles of each of the magnets are located on an upper side and a lower side thereof, and polarization directions of adjacent magnets are opposite to each other (Fig. 3, magnetic circuit system 400 consists of adjacent magnets 410 and 420 below the coil assembly with the two magnetic poles of each of the magnets located on an upper side and a lower side of the magnets and the polarization directions of adjacent magnets are opposite to each other).
             Regarding claim 4, Chui further discloses the plurality of magnets comprises three magnets arranged spaced apart; a first gap (Fig. 3 between first magnet 420 and second magnet 410) is defined between a first magnet and a second magnet of the three magnets; a second gap Fig. 3 between second magnet 410 and the next adjacent magnet to the right of 410) is defined between the second magnet and a third magnet of the three magnets; the at least one layer of coil unit comprises two straight portions with opposite current directions during an operation; and the two straight portions are respectively arranged corresponding to the first gap and the second gap (Fig. 3, the current through the coil above the first gap is going one direction (into the figure as indicated by “x’s”) and the coil above the second gap is going in the opposite direction (out of the drawing as indicated by “dots”).

             Regarding claim 5, Chui further discloses the at least one layer of coil unit is formed by spirally winding conductor wires in a plane (translation, under “Detailed Description”, lines 20 and 21, The entire coil conductor is a spiral S or serpentine shape.)
             Regarding claim 7, Chui further discloses at least parts of the plurality of magnets comprises permanent magnets (Figs. 1-4) and/or electromagnets.  
             Regarding claim 8, Chui further discloses the at least one layer of coil unit comprises at least two layers of coil unit; the at least two layers of coil unit are coupled in series and stacked; and current directions of the at least two layers of coil unit are the same during an operation (translation, page 5, lines 6-11, The number of the coil layers 300 is one layer, or two layers or even more. The two coil layers 300 are stacked on top of each other. Under the driving of the two coil layers 300, the amplitude of the diaphragm 200 is significantly improved, further enhancing the horn. Sound pressure level. In one embodiment, the upper and lower coil layers 300 are respectively connected to the positive and negative poles of the signal source, and the current directions of the straight segments of the upper and lower coil layers 300 are uniform).
               Regarding claim 10, Chui further discloses the at least one magnetic circuit system comprises two magnetic circuit systems; the two magnetic circuit systems are arranged up and down (Fig. 3, top magnet system, magnets 430 and bottom magnet system, magnets 410, 420); and the at least one vibration system is arranged between the two magnetic circuit systems (vibration system 200 between the top and bottom magnet systems).  
             Regarding claim 14, Chui further discloses the magnetic circuit system comprises a plurality of first magnets arranged in parallel and spaced apart the first permanent magnets are polarized in a up and down direction or left and right direction, and polarization directions of every two adjacent first permanent magnets are opposite to each other (Fig. 3).
             Regarding claim 15, Chui further discloses the at least one layer of driving circuit comprises a plurality of straight portions; and the straight portions are correspondingly arranged directly above driving space between each of two adjacent first magnets (Fig. 3).  
             Regarding claim 16, Chui further discloses the magnetic circuit system comprises a plurality of second magnets arranged alternately with the plurality of first magnets the first permanent magnets are polarized in a up and down direction and polarization directions of every two adjacent first permanent magnets are opposite to each other, the second permanent magnets are polarized in a left and right direction and polarization directions of every two adjacent second permanent magnets are opposite to each other (Fig. 1).
             Regarding claim 17, Chiu discloses a magnetic circuit system for a speaker (Fig. 3), wherein the magnetic circuit system (400-magnetic system) includes a magnet array which includes a plurality of first magnets arranged spaced apart and in parallel (410-first magnets & 420-second magnets), the first permanent magnets are polarized in a up and down direction (Fig. 1, up and down) or left and right direction, and polarization directions of every two adjacent second permanent magnets (430-first reinforcing magnets) are opposite to each other (Fig. 1 and abstract).
             Regarding claim 18, Chiu further discloses the first magnet includes a permanent magnet (Figs. 1-4) and/or an electromagnet.  
             Regarding claim 19, Chiu further discloses the magnet array further includes a plurality of second magnets (430-reinforcing magnets), the plurality of second magnets and the plurality of first magnets are arranged alternately and spaced apart (Fig. 1), the second permanent magnets are polarized in a left and right direction (430, left and right) or up and down direction, and polarization directions of every two adjacent second permanent magnets are opposite to each other (Fig. 1, S-N then N-S).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al as applied to claim 5 above, and further in view of Salvatti et al. U.S. Patent Application Publication No. 2016/0212546 A1.
             Regarding claim 6, Chiu further discloses the at least one layer of coil unit has straight sections and curved sections connecting the straight sections (Fig. 5). Chiu does not expressly disclose the coil unit is in a shape of a racetrack; and the three magnets are all in a shape of a strip and are arranged in parallel and spaced apart. In a related field of endeavor, Salvatti discloses an audio transducer (Figs. 6, 7, with a planar diaphragm (304) and a magnet array (306) and a coil (312-conductive wire) and the coil in the shape of a racetrack and the three magnets are all in a shape of a strip and are arranged in parallel (parallel to longitudinal axis 602). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the serpentine coil of Chiu with the racetrack shaped coil of Salvatti for a narrower speaker configuration.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al as applied to claim 10 above, and further in view of Madaffari et al. International Patent Application Publication No. WO 2005/115053 A1.
             Regarding claim 11, Chui discloses a speaker as claimed. Chiu does not expressly disclose the at least one vibration system comprises two vibration system; the two vibration systems are arranged up and down and spaced apart, and respectively correspond to the two magnetic circuit systems. In a related field of endeavor, Madaffari discloses an electroacoustic transducer with two vibration systems (conductive coils, 20 and 80, Fig. 13b) arranged up and down and spaced apart (side by side but determined by the position of the housing only) and respectively correspond to the two magnetic circuit systems (magnets 10a and 10 b). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize two vibrating systems in the speaker of Chiu as taught by Maddaffari to provide a miniature electroacoustic transducer with simplified magnetic flux path requiring a small number of separate parts and capable of providing superior acoustic conversion efficiency in a miniature housing (Maddaffari page 3, lines 6-8). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al as applied to claim 1 above, and further in view of Yang U.S. Patent Application Publication No. 2018/0084346 A1.
            Regarding claims 12 and 13, Chiu does not expressly the diaphragm comprises flexible a circuit board; and the at least one layer of driving circuit is printed on the flexible circuit board. In a related field of endeavor, Yang discloses a planar speaker unit, comprising a housing, at least one magnetic circuit system and at least one vibration system in the housing, the at least one vibration system comprises at least one layer of drive circuit and a diaphragm driven by the at least one layer of driving circuit, wherein the at least one layer of driving circuit is mounted to the diaphragm and is planar shaped (abstract). Yang further discloses expressly the diaphragm comprises flexible a circuit board; and the at least one layer of driving circuit is printed on the flexible circuit board (FIG. 2B and paragraph 0050,  the substrate 132 can adopt the same material as the general flexible circuit board and adopt a mature technique in the field of flexible circuit boards to form the planar coil 134 on the substrate 132, such as printing, sputtering, and vapor deposition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the diaphragm of Chiu with the flexible printed circuit board of Yang, “Since the flexible circuit board is a technically-mature product, using a flexible circuit board as the diaphragm 130 can significantly reduce the manufacturing cost of the diaphragm 130 and increase the yield thereof (Yang, paragraph 0050, 7th sentence).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al as applied to claim 1 above, and further in view of LoPresti et al. U.S. Patent Application Publication No. 2007/0223735 A1.
             Regarding claim 20, Chiu discloses a planar-shaped diaphragm (200) and a housing (100) as claimed. Chiu does not expressly disclose the housing is shaped approximately like a cuboid, and a sound hole is defined on one end of the housing; wherein the speaker comprises a sound tube arranged outside the one end of the housing and a circuit board arranged outside the other end of the housing, the sound tube is fluidly connected to the sound hole, and the circuit board is electrically connected to the vibration system. In a related field of endeavor, LoPresti discloses a transducer (80-dual transducer) in a housing (52,53-housings) shaped approximately like a cuboid (Figs. 4 and 5), and a sound hole (76a, 76b-sound ports) is defined on one end of the housing (Fig. 4, left side); wherein the speaker comprises a sound tube (paragraph 0021, 7th sentence, An optional sound tube (not shown) connected to the sound port 76 may be coupled to the housing 52 by any known techniques to direct acoustic energy emitted from the sound port 76 to the user), arranged outside the one end of the housing and a circuit board (14-pcb) arranged outside the other end of the housing (Fig. 4, right side), the sound tube is fluidly connected to the sound hole, and the circuit board is electrically connected to the vibration system (Fig. 4 and paragraph 0021). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the housing of Chiu with any well-known housing as taught by LoPresti as a matter of simple substitution.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        29 July 2022